                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
                                            )
v.                                          )
                                            )         NO: SA-18-CR-603-DAE
BRADLEY LANE CROFT(1),                      )
                                            )
                      Defendant.            )

                            DEFENDANT’S SECOND AMENDED EXHIBIT LIST
Exh.#                   Description                    Marked Offered Admitted Witness

 1      Animal Control Services (ACS) Records Dogs
        Seized from 15329 Tradesman

2-A     Emails Croft to Glasgow- Training Locations

2-B     Emails Croft, Glasgow & Santos-Permission
        Santos
2-C     Emails Croft & Glasgow-Exemption

2-D     Email Glasgow & Santos-Extension Request

2-E     Email Croft & Glasgow-Application Changes

 6-F    Emails Croft & Glasgow Supplementing
        Application

2-G     Emails Glasgow & Croft-Requirements

2-H     Email Croft & Glasgow-Lack of Uniformity

 2-I    Email Croft to Glasgow-Media Coverage

 2-J    Email Croft to Glasgow- Starmark

3-A     Photograph of Front of 15329 Tradesman

3-B     Photograph of North Side of 15329
        Tradesman


                                                1
3-C   Photo of South Side of 15329 Tradesman

3-D   Photograph of Gated Entrance of 15329
      Tradesman
3-E   Photograph of Trailer Side

3-F   Photograph of Kennels 15329 Tradesman

3-G   Photograph of Trailer Front

3-H   Photograph of Truck & Flatbed Trailer
3-I   Photograph of Truck & UK9 Trailer
3-J   Photograph of Trailer R.V. and Trucks
3-K   Photograph of Kennels & UK9 Trailer Side
3-L   Photograph of Kennels & UK9 Trailer Front
3-M   Photograph of R.V. Front.
3-N   Photograph of Trailer Entrance
3-O   Photograph of Rear Trailer Area
3-P   Photograph of Close-up View Rear Trailer
      Area
3-Q   Photograph of R.V. Hook Up
3-R   Photograph of Trailer Interior
4-A   Photograph of Hallway Tradesman
4-B   Photograph of Room B Tradesman
4-C   Photograph of Ceiling and Floor Room B
      Tradesman
4-D   Photograph of Hallway Work Tradesman

4-E   Photograph of Construction Tradesman
4-F   Photograph of Construction Room F
4-G   Photograph of Desk Wheelbarrow Room F
4-H   Photograph of Classroom Tradesman
4-I   Photograph of Classroom & Door Tradesman

                                          2
4-J   Photograph of Room H Tradesman

4-K   Photograph of Hallway Tradesman
      Classrooms
4-L   Photograph of Classroom K Tradesman

4-M   Photograph of Carpet Removal Tradesman

4-N   Photograph of Work on Floor Tradesman

4-O   Photograph of Trim and Wiring Tradesman

4-P   Photograph of Copier Room Tradesman

4-Q   Photograph of Repairs Copier Room
      Tradesman
4-R   Photograph of Trim Removed Tradesman

4-S   Photograph of Restroom Repair Tradesman

4-T   Photograph of Tools at Tradesman

 5    Canyon Lake Animal Shelter Records

 6    Lawrenz Payment

 7    Photograph Underwood

 8    Photograph Underwood and Nunez

9-A   Title 2009 Yamaha Jet Ski

9-B   Title 2016 Yamaha Jet Ski

10    NBC News Story Madison PD K9 Jaco

11    Pictures Depicting Cooks Lifestyle

12    Cook trip to Wyndham San Jose 20180329

13    Bank of America Universal K9 Inc statement
      July 2017
14    Whatsapp conversation Ric with female trip to
      Costa Rica

                                           3
15   Text Rick booking prostitution 20180517

16   texts Rick-Wes Clark discussing course
     options 20180614
17   texts Rick-Villareal re schedule, course,
     details July 2018
18   FBI Travel log Cook

19   Transaction 10K to Ancira for Richard Cook
     20161202
20   Assortment Cook travel bookings, photos, tax
     info
21   Brag rec. ltr. Brad-Boots-Chain-Ltr. Keeling
     from Bragg 20141124
22   6 Western Union Money Orders 1K for truck

23   2017 Dodge Ram for Cook transaction

24   FCS Vendor file Request form

25   Ltrs. Re termination of students Cook, Ltr to
     Coburn Cook
26   texts exchange Cook-Cameron re tasking
     Cameron to call vets April to July 2018
27   Imessage to Cook to call best containers
     20180405
28   Text exchange Cook discussing insurance
     policy for UK9 April May 2018
29   Message to Cook re being HIS tenant at
     tradesman 20190629
30   Statement of Richard Cook

31   Email Cook-Ward-Croft re promotion for
     UK9 May 2017
32   Cook MOI 20180801

33   Text exchange Rick-Lilly re money, work,
     UK9 info
34   Ltrs. Re. students terminated and ltr. To
     Palsek refrenced in #67
35   Cook Credit Debit Cards plus Spanish
     language hospital card
36   Wells Fargo Act. #7869 Claim 20180412 and
     wire transfer picture
                                           4
 37   Pictures Cook material goods- lifestyle

38-A Cook counting money video

38-B Cook touring truck with cash on passenger
     seat
38-C Cook touring truck with cash on passenger
     seat v2
38-D Cook material items

38-E Cook Driving truck to house IMG_0548

 39   Money transfer Documentation Cook

 40   Money Order to Ancira for UK9 Cook for
      10K 20161202
 41   BA Card in name of UK9 Richard Cook for
      Act. #7217
 42   Coburn email to Croft 20151104

 43   Peek Stephen FD302 20180606 Pages from
      Croft Case File-2
 44   Emails from Croft to Paladino

 45   Jevning Pages from 50143-2

 46   Email from Coburn to Bean 50086

 47   KSAT News Article with Nunez

 48   Nunez and Underwood dining

 49   Keeling Bragg Teaching UK9 Class

 50   Group Picture 20150419

 51   Wes Keeling UK9 Business Card.

 52   Keeling email to Croft with Resume

 53   Wes Resume 2

 54   Keeling Wesley VA-OIG interview transcript

                                           5
    55      Keeling Croft Dog Tracking



            Respectfully submitted,

                                           /S/ Thomas Joseph McHugh
                                           THOMAS JOSEPH MCHUGH
                                           130 E. Travis St. Suite #425
                                           San Antonio, TX 78205
                                           Telephone: (210) 227-4662
                                           Facsimile: (210) 227-1501
                                           STATE BAR NO. 13675000

                                           thomasjmchughlaw@gmail.com




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 9th day of September, 2019, I electronically filed the foregoing

Exhibit List with the Clerk of Court using the CM/ECF system which will send notification of

such filing to Greg Surovic and Fidel Esparza, Assistant United States Attorney, San Antonio

Division, Western District of Texas.

                                               /s/ Thomas Joseph McHugh
                                               THOMAS JOSEPH MCHUGH




                                                   6
